Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 11 of Patent 11006204.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: the claims 1 and 31 of instant application are broader variations of claims 1 and 11 of Patent 11006204. Dependent claims 22-30, are 32-40 are rejected on the ground of nonstatutory obviousness-type double patenting because they are obvious variants of the patented claims.
Patent 11006204
Instant Application 17/215330
1. A coaxial speaker comprising: a frame; a plurality of magnetic components disposed within a recess of the frame, wherein a first accommodating space and a second accommodating space are formed by the plurality of magnetic components, wherein the first accommodating space comprises a first ring shape and the second accommodating space comprises a second ring shape, wherein a height of the second ring shape is greater than a height of the first ring shape; a first speaker assembly comprising: a first diaphragm operably coupled to the frame, where the first diaphragm comprises a first structure protruding toward the first accommodating space; and a first voice coil disposed in the first accommodating space and operably coupled to the first structure; and a second speaker assembly comprising: a second diaphragm comprising a second structure protruding toward the second accommodating space; and a second voice coil disposed in the second accommodating space and operably coupled to the second structure.

11. A speaker, comprising: a casing comprising a dividing wall between a first sound chamber and a second sound chamber, wherein the first sound chamber and the second sound chamber are independent of each other, wherein the first sound chamber comprises a first ring shape and the second sound chamber comprises a second ring shape, wherein a height of the second ring shape is greater than a height of the first ring shape; a first diaphragm disposed in the first sound chamber; and a second diaphragm disposed in the second sound chamber, wherein a vibration frequency of the second diaphragm is higher than a vibration frequency of the first diaphragm.
21. A coaxial speaker comprising: a frame comprising a plurality of magnetic components, wherein: the plurality of magnetic components form a first space and a second space, the first space and the second space are ring-shaped, the first space and the second space are of different heights; a first voice coil disposed in the first space; and a second voice coil disposed in the second space.

31. A speaker, comprising: a casing comprising a dividing wall between a first sound chamber and a second sound chamber, wherein the first sound chamber and a second sound chamber are ring-shaped, and wherein the first sound chamber and a second sound chamber are of different heights; a first diaphragm disposed in the first sound chamber; and a second diaphragm disposed in the second sound chamber, wherein a vibration frequency of the second diaphragm is higher than a vibration frequency of the first diaphragm.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22, 24, and 26-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2010/0046783) in view of Furuya (US 7158650).

Regarding claim 21, Huang teaches A coaxial speaker comprising: a frame comprising a plurality of magnetic components (Huang figure 4), wherein: the plurality of magnetic components form a first space (Huang figure 4, space between outer yoke 1 and front cover 52) and a second space (Huang figure 4, space between inner yoke 22 and case 51), the first space and the second space are ring-shaped (Huang figure 4, space between inner yoke 22 and case 51), a first voice coil disposed in the first space (Huang figure 4, coil 23); and a second voice coil disposed in the second space (Huang figure 4, coil 31), however does not explicitly teach the first space and the second space are of different heights.

Furuya teaches the first space and the second space are of different heights (Furuya figure 5, space between yoke 65 and protector 82 is slightly longer than space between yoke 65 and protector 72).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Furuya to improve the known speaker of Huang to achieve the predictable result of adjusting the magnetic field of the speaker to enhance the sound reproduction.

Regarding claim 22, Huang in view of Furuya teaches wherein the coaxial speaker comprises a plurality of vent holes for venting the first space (Huang figures 3-4, vents 113).

Regarding claim 24, Huang in view of Furuya teaches wherein the coaxial speaker comprises a plurality of vent holes for venting the second space (Huang figures 3-4, ¶0034 vents 113).

Regarding claim 26, Huang in view of Furuya teaches wherein the coaxial speaker comprises a first diaphragm and a second diaphragm (Huang figure 3-4, diaphragms 24 and 32).

Regarding claim 27, Huang in view of Furuya teaches wherein the first diaphragm is formed in a ring shape (Huang figure 3, diaphragms 24 and 32).

Regarding claim 28, Huang in view of Furuya teaches wherein the second diaphragm is formed in a circular shape (Huang figure 3, diaphragms 24 and 32).

Regarding claim 29, Huang in view of Furuya teaches wherein the plurality of magnetic components comprise a ring magnet (Huang figure 3, shared annular magnet 21).

Regarding claim 30, Huang in view of Furuya teaches wherein the plurality of magnetic components comprise a magnet cup (Huang figure 3, outer yoke 1).

Regarding claim 31, Huang teaches A speaker, comprising: a casing (Huang figure 4, housing 5) comprising a dividing wall between a first sound chamber and a second sound chamber (Huang figure 4, flange portion 12), wherein the first sound chamber and a second sound chamber are ring-shaped (Huang figures 3-4, all the components are ringed shape), a first diaphragm disposed in the first sound chamber (Huang figure 4, diaphragm 24); and a second diaphragm disposed in the second sound chamber (Huang figure 4, diaphragm 32), wherein a vibration frequency of the second diaphragm is higher than a vibration frequency of the first diaphragm (Huang figure 4, and ¶0042-0043, low-frequency diaphragm 24 and high-frequency diaphragm 32), however does not explicitly teach wherein the first sound chamber and a second sound chamber are of different heights.

Furuya teaches wherein the first sound chamber and a second sound chamber are of different heights (Furuya figure 5, space between yoke 65 and protector 82 is slightly longer than space between yoke 65 and protector 72).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Furuya to improve the known speaker of Huang to achieve the predictable result of adjusting the magnetic field of the speaker to enhance the sound reproduction.

Regarding claim 32, Huang in view of Furuya teaches wherein the first sound chamber surrounds the second sound chamber (Huang figure 4, the chamber where coil 23 surrounds the chamber where coil 31 is).

Regarding claim 33, Huang in view of Furuya teaches a first voice coil, a second voice coil and a magnetic component (Huang figure 4, coils 23, 31 and shared magnet 21), wherein the first voice coil is connected to the first diaphragm (Huang figure 4, diaphragm 24 attached to coil 23), the second voice coil is connected to the second diaphragm (Huang figure 4, diaphragm 32 attached to coil 31), the magnetic component is disposed in the casing and corresponds to the first voice coil and the second voice coil (Huang figure 4, and ¶0036, shared annular magnet 21).

Regarding claim 34, Huang in view of Furuya teaches wherein the dividing wall is operably coupled to the magnetic component (Huang figure 4, yoke 1 is attached to magnet 21).

Regarding claim 35, Huang in view of Furuya teaches wherein the magnetic component comprises a first magnetic conductive component, a second magnetic conductive component and a magnet (Huang figure 4, inner yoke 22, outer yoke 1 and annular magnet 21), and wherein the first magnetic conductive component and the second magnetic conductive component are respectively connected to opposite sides of the magnet (Huang figure 4, inner yoke 22, outer yoke 1 and annular magnet 21).

Regarding claim 36, Huang in view of Furuya teaches wherein the magnetic component comprises a ring magnet (Huang figure 4, and ¶0036, shared annular magnet 21).

Regarding claim 37, Huang in view of Furuya teaches wherein the magnetic component comprises a magnet cup (Huang figures 3-4,yoke 1 and 22).

Regarding claim 38, Huang in view of Furuya teaches wherein the casing comprises a plurality of venting holes, and wherein the venting holes respectively communicate with the first sound chamber and the second sound chamber (Huang figures 3-4, ¶0034 vents 113).

Claim(s) 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2010/0046783) in view of Furuya (US 7158650) in further view of Foo (US 2007/0253589).

Regarding claim 23, Huang in view of Furuya does not explicitly teach wherein the coaxial speaker comprises an element disposed on the frame, and wherein the element is operable to tune the plurality of vent holes.

Foo teaches wherein the coaxial speaker comprises an element disposed on the frame, and wherein the element is operable to tune the plurality of vent holes (Foo figure 2 and ¶0015).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Foo to improve the known speaker of Huang in view of Furuya to achieve the predictable result of adjusting the sound pressure of the hearing device to regulate sound properties while reproducing audio.

Regarding claim 25, Huang in view of Furuya in further view of Foo teaches wherein the coaxial speaker comprises an element disposed on the frame, and wherein the element is operable to tune the plurality of vent holes (Foo figure 2 and ¶0015).

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2010/0046783) in view of Furuya (US 7158650) in further view of Yamagishi (US 4742887).

Regarding claim 39, Huang in view of Furuya does not explicitly teach wherein the speaker comprises a plurality of dampers covering the venting holes.

Yamagishi teaches wherein the speaker comprises a plurality of dampers covering the venting holes (Yamagishi Col 3 lines 9-40, “A plurality of holes 21 extend through plate 13 of driver unit 12 and are covered by acoustic resistance material 22”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yamagishi to improve the known speaker of Huang in view of Furuya to achieve the predictable result of an improved frequency response of the speaker (Yamagishi Col 2, Objects and Summary of the invention).

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2010/0046783) in view of Furuya (US 7158650) in further view of Lai (US 2015/0139479).

Regarding claim 40, Huang in view of Furuya does not explicitly teach wherein the first diaphragm and the second diaphragm do not overlap each other in an axial direction of the speaker.

Lai teaches wherein the first diaphragm and the second diaphragm do not overlap each other in an axial direction of the speaker (Lai figure 6).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lai to improve the known speaker of Huang in view of Furuya to achieve the predictable result of reduction of magnetic flux leakage (Lai ¶0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652